Citation Nr: 1536037	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-18 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by a July 2015 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

In the July 2011 substantive appeal, the Veteran did not indicate whether he wanted a hearing before a member of the Board and a December 2011 letter was mailed to the Veteran to verify whether he wanted a hearing.  There is no indication in the record that the Veteran made a selection.  However, he was scheduled for a Travel Board hearing in July 2014.  A review of the record shows that the letter notifying the Veteran of the scheduled hearing date was returned to the RO as undeliverable to the address and the Veteran did not appear for the scheduled hearing.  The record indicates that the Veteran was scheduled for another Travel Board hearing in November 2014, which was never held.  In March 2015, the Veteran submitted a hearing election form, indicating that he desired a hearing before a member of the Board by live videoconference.  

The Board finds that as the Veteran never received notification of the original hearing, good cause has been shown for the Veteran's failure to attend the July 2014 hearing.  There is no indication from the record that the Veteran has been scheduled for a hearing before the Board in connection with the March 2015 request.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704  (2015)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, ensuring that notification of the hearing is mailed to the correct address of record.  Notify the Veteran of the date, time, and location of the hearing. After the hearing is conducted, or in the event the appellant cancels the hearing request or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

